Lundberg Stratton, J.,
dissenting.
Butkovich, Schimpf, Schimpf & Ginocchio Co., L.P.A., Laura I. Murphy, and Julie Schimpf Kehres, for appellant.
Thompson Hiñe, L.L.P., Jane E. Garfinkel, and John T. Sunderland, for appellee.
{¶ 2} For reasons set forth in my dissenting opinion in Gilchrist v. Gonsor, 104 Ohio St.3d 599, 2004-Ohio-7103, 821 N.E.2d 154, ¶ 14-23, I respectfully dissent from the majority’s decision to reverse this matter.
{¶ 3} However, given that the majority is reversing the judgment of the court of appeals, it is appropriate to remand the cause to the trial court for additional proceedings not inconsistent with Westfield Ins. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, and Hopkins v. Dyer, 104 Ohio St.3d 461, 2004-Ohio-6769, 820 N.E.2d 329.
Lanzinger, J., concurs in the foregoing dissenting opinion.